Citation Nr: 0844746	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO. 08-10 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for vasculitis.

2. Entitlement to service connection for multiple sclerosis.

3. Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1986 until 
December 1990 and from June 2004 to March 2005. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

The veteran also appears to raise new claims for chronic 
fatigue and a nerve disorder, as indicated in his hearing 
testimony.  However, these matters are not before the Board 
because they have not been prepared for appellate review. 
Accordingly, these matters are REFERRED to the RO for 
appropriate action.

The issue of vertigo is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The medical evidence of record does not show that the 
veteran has a current diagnosis of vasculitis. 

2. The medical evidence of record does not show that the 
veteran has a current diagnosis of multiple sclerosis.


CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for vasculitis have not been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2008).

2. The criteria for the establishment of service connection 
for multiple sclerosis have not been met. 38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1). 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded. Id. at 486. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law. See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007). 

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in May 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter. The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence. He was 
also asked to submit evidence and/or information in his 
possession to the RO. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date. With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran. See Bernard v. Brown, 4 
Vet. App. 384 (1993). 

The RO has obtained VA outpatient treatment records. The 
veteran provided statements and had the opportunity to set 
forth his contentions during the hearing before the 
undersigned. 

In addition, he was afforded a VA medical examination in July 
2005. Another VA examination is not necessary as there is 
also no duty on the part of VA to provide a medical 
examination for his claims, because as in Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003), the veteran has been advised 
of the need to submit competent medical evidence indicating 
that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
medical evidence to suggest that the disorder is related to 
service. Indeed, the Board notes that obtaining a VA 
examination is unnecessary as there is otherwise sufficient 
medical evidence of record to make a decision. 38 U.S.C.A. 
§ 5103A(d). 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained. 

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Applicable Law 

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. That an 
injury or event occurred in service alone is not enough. 
There must be chronic disability resulting from that injury 
or event. If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b). Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service. 
38 C.F.R. § 3.303(d). 

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 

Merits of the Claim
 
The veteran contends that he currently has vasculitis and 
multiple sclerosis due to service.

During service, a December 2004 MRI from Hartford Memorial 
Hospital questioned whether the veteran could have 
encephalitis or vasculitis, but that clinical correlation was 
needed for those findings. A clinical indication was found 
for vertigo. A January 2005 report noted that the veteran had 
been referred for evaluation following an abnormal MRI and 
history of dizziness/vertigo. The examiner assessed him as 
having not otherwise specified vertigo, migrainous vertigo, 
or Meniere's disease. The examiner also noted that the 
veteran had MRI abnormalities of unclear etiology, which were 
not consistent with tumor or single vascular territory 
stroke, but may be consistent with migraine headaches versus 
demyelinating disease. A February 2005 examination found 
vertigo with vasculitis based on an abnormal MRI; the report 
also noted that during the Officer Basic Course the veteran 
developed an onset of vertigo with vasculitis. The veteran's 
February 2005 separation examination noted that the veteran 
was diagnosed with vertigo, but neither vasculitis nor 
multiple sclerosis was diagnosed.

Following service, the veteran was provided a VA Neurology 
Consult in May 2005. The veteran complained of significant 
muscle fatigue and that his brain lesions were enhancing 
brain lesions. He also complained of nausea with vertigo. The 
examiner could not explain the veteran's symptomatology or 
find an actual diagnosis. The examiner also reviewed an April 
2005 MRI and noted that the veteran had some nonspecific 
abnormalities with some abnormal signal, but that they were 
nonenhancing. The MRA of the brain was essentially normal and 
there was no beading of the arteries to support vasculitis. 
The findings also did not fit with a diagnosis of multiple 
sclerosis, which would require some relapsing-remitting 
episodes, but such episodes were not described by the veteran 
as lasting for more than twenty-four hours or that were 
constant and non-migrating. 

Additional VA Neurology Consults were provided to the 
veteran. A June 2005 VA Consult noted that the veteran was 
worried about vasculitis or multiple sclerosis because they 
had been mentioned to him previously; however, the examiner 
reported that although he saw notations talking about the 
possibility of those diagnoses in medical records, nothing 
was ever definitively mentioned. A lumbar puncture was 
performed on the veteran to rule out multiple sclerosis, as 
indicated in a July 2005 Neurology Progress Note. 

A general VA examination was provided in July 2005, for 
vasculitis, multiple sclerosis, and vertigo. The examiner 
noted that the veteran had previously been examined by VA and 
that his prior examiner was not convinced that the veteran 
had a diagnosis of multiple sclerosis or vasculitis and 
determined that the veteran's symptomatology was mainly 
subjective, and that he could have a diagnosis of chronic 
fatigue syndrome with possible fibromyalgia. The prior 
examiner also determined that the veteran did not have 
multiple sclerosis since his symptoms did not meet the 
criteria for such a diagnosis.  Furthermore, the examiner 
found that the veteran's MRI and lumbar puncture showed no 
oligoclonal bands and was not consistent with multiple 
sclerosis.  The veteran also did not have vasculitis, as the 
MRI showed no bead-like lesions and was unremarkable; his 
blood work was essentially unremarkable for vasculitis. 

The July 2005 VA examiner could not establish a formal 
diagnosis for the veteran's symptomatology. The veteran did 
not meet criteria for multiple sclerosis and did not appear 
to have vasculitis or any rheumatologic process or 
malignancy. His complaints were vague subjective complaints 
that were difficult to confirm with objective data, but his 
symptoms did not appear to have affected his life in terms of 
his ability to work or his recreational hobbies. The examiner 
found, overall, no diagnosis of the veteran's symptomatology 
at that time, after reviewing the medical records of numerous 
physicians.  

An August 2005 VA Neurology Consult Note reported that the 
veteran had had a spinal tap indicating no concerning cells. 
The examiner noted that the veteran's MRI and laboratory 
workup have thus far been normal and that his MRI findings 
did not explain his physical findings.  An August 2007 VA 
Neurology Clinic Note found the veteran's MRI to show stable 
cortical and subcortical lesions.  Additionally, enhancement 
of the right frontal lesion was not significantly changed.  
The examiner found the veteran to have MRI findings, but with 
negative past work-ups, which included a lumbar puncture with 
a multiple sclerosis profile.  There was no evidence of 
tuberous sclerosis.  Although the examiner noted that there 
may be a component of chronic fatigue or fibromyalgia, since 
symptoms followed activity, no other diagnosis, such as of 
vasculitis or multiple sclerosis were made.

VA medical records generally do not indicate any diagnoses of 
or treatment for vasculitis or multiple sclerosis. Although 
VA has continued to treat the veteran for various medical 
complaints and have found him to have some abnormalities on 
his MRIs, his examiners have repeatedly and specifically 
found him to not currently have vasculitis or multiple 
sclerosis.

Additionally, no medical evidence has been associated with 
the claims file that indicates that the veteran has been 
diagnosed with or treated for vasculitis or multiple 
sclerosis. As noted above, the veteran was advised of the 
need to submit medical evidence demonstrating that he 
currently has the claimed disorders, as well as medical 
evidence demonstrating a nexus between the claimed disorders 
and service, by way of the VCAA letter provided to him, but 
has failed to do so. A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a). 

A threshold requirement for the granting of service 
connection is evidence of a current disability. In the 
absence of evidence of a current disability there can be no 
valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). As there is no evidence of record indicating that the 
veteran has a current diagnosis of either vasculitis or 
multiple sclerosis, the evidence does not indicate that he 
has those currently claimed disabilities.

As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet.App. 49, 58 (1991). The veteran's claims for service 
connection for vasculitis and multiple sclerosis are denied. 


ORDER

Service connection for vasculitis is denied.

Service connection for multiple sclerosis is denied.


REMAND

The veteran contends that he developed vertigo in service.

A February 2005 service treatment record noted that the 
veteran developed vertigo with vasculitis during his Officer 
Basic Course. In his February 2005 separation examination and 
a January 2005 record from Walter Reed, the veteran reported 
vertigo brought on by physical exertion in late September 
2004. A September 2004 service treatment record noted that 
the veteran awoke to dizziness. His September 2005 separation 
examination included a diagnosis of vertigo. 

Although the veteran reported that the onset of his vertigo 
was in service, the record indicates that the veteran made 
complaints of dizziness prior to service. In a July 2001 VA 
outpatient treatment record, the veteran reported prior 
incidents of vertigo, including an April 2001 incident when 
he stopped riding his lawn mower, stood up, and became dizzy. 
He also reported dizziness while on his honeymoon and a near-
syncope episode secondary to dizziness the day of the VA 
outpatient treatment record while on his new job. He reported 
dizziness episodes since April, which were seemingly more 
frequent and were closer to a near-syncope. 

In a March 2002 VA outpatient treatment record the veteran 
reported a sudden onset of sharp pain across his chest, 
shoulders, and arms associated with shortness of breath and 
feelings of dizziness and impending doom; he was diagnosed 
with an acute panic attack. 

The record thus indicates that although the veteran was 
diagnosed with vertigo in service, the disorder may have pre-
existed his service. A VA examination is necessary to 
determine whether the veteran had vertigo prior to service 
and, if so, if it was aggravated by his service.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any 
vertigo found to be present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50-50 degree of probability) 
that vertigo pre-existed his service, 
and if it did preexist service, whether 
it was aggravated by service. If 
possible, the examiner should also 
determine to what extent his pre-
existing vertigo was aggravated beyond 
the natural progression of the disorder 
by his service.

In discussing his/her opinions, the 
examiner should acknowledge the 
veteran's lay statements of record 
relating to the onset of the veteran's 
disorder. The rationale for all 
opinions expressed should be provided 
in a legible report.

2. When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


